Citation Nr: 0503322	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
pilonidal cyst, status post-excision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from December 1954 to December 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In his May 2003 substantive appeal, the veteran requested a 
Travel Board Hearing.  In a letter dated in April 2004, the 
RO informed the veteran that his hearing was scheduled for 
June 22, 2004.  In his April 2004 response, the veteran 
withdrew his request for a hearing.  The case is being 
processed as if a hearing was not requested.

In addition to the application for an increase, the veteran's 
June 2002 claim also included an application to reopen 
previously denied claims for entitlement to service 
connection for a bilateral disorder of the feet, a back 
disorder, and a bilateral ear disorder, to include hearing 
loss.  Although the statement of the case (SOC) includes 
these claims among the issues of the case, the Board notes 
that both the veteran's notice of disagreement (NOD) and his 
substantive appeal address only the evaluation of his 
service-connected pilonidal cyst residuals.  While the NOD 
and the substantive appeal reference numbness of his feet, 
the veteran has consistently included this symptom as a 
residual of his cyst throughout the history of the disorder.  
Accordingly, the Board deems the sole issue of the appeal to 
be as stated above.  38 C.F.R. §§ 20.201, 20.202 (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The October 2002 VA fee basis examination report reflects 
that the examiner noted the veteran's complaint of numbness 
of the leg, giving way of the right lower extremity, with 
coldness and sweating of the legs bilaterally, with 
involuntary movements, etiology unknown.  The examiner also 
noted that he/she did not have access to the records of the 
veteran's surgery to determine the depth of the resection, 
which precluded the examiner from determining whether the 
lesion possibly could have involved sacral or lower spinal 
nerves.  The examiner observed that such involvement could 
account for the veteran's symptoms.

The Board notes that the service medical records reflect an 
entry which documents the veteran's hospitalization and the 
fact of the surgery, but they do not include the Surgical 
Report, Narrative Summary, or the clinical records of the 
veteran's lengthy in-patient treatment.

Accordingly, the case is REMANDED for the following:

1.  The RO should inquire of the 
National Personnel Records Center as to 
the existence of in-patient clinical 
records generated at the U.S. Naval 
Hospital, Jacksonville, Florida, related 
to the veteran for the period June 1955 
to September 1955.  If records are 
available, the RO should obtain them and 
associate them with the case file.  If 
no records are available, the effort to 
obtain them and the fact of their 
unavailability should be documented for 
the record.

2.  After the above is completed, and 
regardless of whether additional records 
are obtained, the RO should arrange for 
an appropriate examination and 
diagnostic tests to determine whether 
the veteran manifests any sacral or 
lower spinal nerve pathology.  The RO 
should request the examiner(s) to render 
an opinion as to whether it is as least 
as likely as not (probability of at 
least 50 percent) that any sacral, lower 
spinal, or other nerve pathology 
diagnosed is related to the veteran's 
pilonidal cyst, status post-excision 
residuals.  If the examiner(s) is unable 
to render an opinion on a basis other 
than conjecture or mere speculation, 
that fact should be stated for the 
record.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the SOC in light of all 
the other evidence of record.  To the 
extent that the benefit sought on appeal 
remains denied, issue the veteran a 
supplemental SOC and, if all is in 
order, return the case to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



